third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b02 wwburhop posts-120992-11 uilc date december to mary p hamilton senior attorney boston group small_business self-employed from r matthew kelley assistant to the branch chief branch income_tax accounting subject ---------------------------- this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend taxpayers --------------------------- taxpayer-husband -------------- taxpayer-wife -------------- perpetrator ----------------- associate ----------------------------------------------------------------- associate ------------------ fund_manager ------------------ fund_manager ----------------------------- management fund ----------------------------------- management fund ---------------------------------- management fund -------------------------- investment fund --------------------------------------------- investment fund ----------------------------- investment fund ----------------------------- investment fund ----------------------- investment fund ----------------------- investment newsletter ------------------------------ posts-120992-11 year ------- year ------- date ---------------------------- date ------------------------ date ------------------------- date ------------------------ date ----------------- dollar_figureaa dollar_figure----------- dollar_figurebb dollar_figure----------- dollar_figurecc dollar_figure---------- dollar_figuredd dollar_figure--------------- dollar_figureee dollar_figure----------- issue whether taxpayers’ -----------------------------are theft losses for purposes of sec_165 of the internal_revenue_code under the facts described below even though taxpayers invested through individuals other than the primary perpetrator of the scheme perpetrator conclusion taxpayers’ -----------------------------are theft losses for purposes of sec_165 of the internal_revenue_code under the facts described below even though taxpayers invested through individuals other than perpetrator because perpetrator intended to steal from taxpayers facts taxpayers’ investments in the scheme taxpayers each invested in investment fund an investment fund managed indirectly by fund_manager and fund_manager collectively the fund managers on date taxpayer-husband made a wire transfer of dollar_figureaa to an account for investment fund the wire transfer information was provided to taxpayer-husband by associate for all years prior to the year perpetrator’s scheme was uncovered taxpayer-husband reported income totaling dollar_figurebb and withdrew approximately dollar_figurecc taxpayer-wife received an investment fund account worth dollar_figuredd from her father in year and reported income from the investment fund account totaling dollar_figureee taxpayer-husband states that he learned about the investment funds in which he invested from investment newsletter published by associate and invested in the in this memorandum we address only whether the losses are deductible by taxpayers as theft losses in the context of taxpayers’ relationship to perpetrator we do not address the amounts of the deductions the year of the deductions or whether taxpayers are entitled to use the safe_harbor treatment provided in revproc_2009_20 2009_1_cb_749 posts-120992-11 funds based on the claims in investment newsletter as to perpetrator’s qualities as a money manager taxpayer-wife states that taxpayer-husband had learned of the investment funds through investment newsletter and suggested the investment to her father structure of the scheme the fund managers were the managing members of management fund which they created to manage investment fund and management fund which they created to manage both investment fund and investment fund perpetrator separately formed management firm which he created to manage both investment fund and investment fund the fund managers hired perpetrator to serve as investment_advisor to management fund and management fund the fund managers and perpetrator sold interests in investment fund investment fund and investment fund through multiple private_placement offerings according to the private_placement memoranda the success of the funds was dependent on the fund managers’ expertise and the memoranda touted fund_manager 1’s experience in the securities industry the memoranda stated that while management fund and management fund would rely on perpetrator’s investment advice management fund and management fund would make all decisions concerning investment and trading activities in the funds and that management fund and management fund had the sole responsibility for managing their respective investment funds investors for the various funds were also solicited by associate through his investment newsletter in which he extolled the skills of perpetrator as a manager and recommended the various funds controlled by the fund managers and perpetrator perpetrator’s scheme continued through the end of year on date perpetrator was indicted on charges of securities fraud mail fraud and wire fraud on date perpetrator pled guilty to all counts of the indictment on date the securities_and_exchange_commission filed a complaint for injunctive relief against fund_manager and fund_manager alleging reckless violations of the anti-fraud provisions of the federal securities laws on date a court entered judgments of permanent injunction against fund_manager and fund_manager law and analysis sec_165 of the internal_revenue_code allows a deduction for losses sustained during the taxable_year and not compensated by insurance or otherwise the facts surrounding taxpayer-wife’s investment in relationship to her father’s investment remain unclear and are being developed by exam posts-120992-11 for individuals sec_165 allows a deduction for losses_incurred in a transaction entered into for profit and sec_165 allows a deduction for certain losses not connected to a transaction entered into for profit including theft losses sec_1_165-1 of the income_tax regulations provides that to be allowable under sec_165 a loss must be evidenced by a closed and completed transaction fixed by identifiable events and actually sustained during the taxable_year only a bona_fide loss is allowable and substance and not mere form governs sec_165 provides that for purposes of sec_165 any loss arising from theft will be treated as sustained during the taxable_year in which the taxpayer discovers the loss sec_1_165-8 and sec_1_165-1 provide that if in the year of discovery there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss for which reimbursement may be received is sustained until the taxable_year in which it can be ascertained with reasonable certainty whether or not the reimbursement will be received sec_1_165-8 provides that the term theft includes but is not limited to larceny embezzlement and robbery t he word ‘theft’ is not like ‘larceny ’ a technical word of art with a narrowly defined meaning but is on the contrary a word of general and broad connotation intended to cover and covering any criminal appropriation of another’s property to the use of the taker particularly including theft by swindling false pretenses and any other form of guile 232_f2d_107 5th cir see also revrul_2009_9 2009_1_cb_735 to deduct a theft_loss under sec_165 a taxpayer must show that the loss resulted from a taking of property that is illegal under the law of the state where it occurred and that the taking was done with criminal intent revrul_72_112 1972_1_cb_60 see also edwards f 2d pincite in many cases a specific intent to deprive the victim of his or her property is an essential element of the crime and specific intent requires a degree of privity between the perpetrator and the victim of the crime see eg marr v commissioner t c memo in this case exam agrees that taxpayers indirectly or directly are victims of a ponzi scheme exam also agrees that perpetrator is guilty of a crime under a state law that defines the crime as requiring in part that the perpetrator have intent to deprive another of property or to appropriate the same to himself or to a third person however exam has requested assistance on the issue of whether taxpayers lacked privity with perpetrator because taxpayers invested through the fund managers rather than directly with perpetrator the cases in which the tax_court has addressed the lack of privity between victims and perpetrators typically involve taxpayers who purchased shares of stock on the open market in marr the taxpayer purchased several blocks of stock on the open market on posts-120992-11 the advice of his broker as the market price of the shares declined the taxpayer was forced to sell shares to meet margin calls the court found that the taxpayer was not entitled to a theft_loss for the value of his shares because there was no appropriation of the taxpayer’s property by the alleged defrauders the taxpayer’s property was acquired by the parties who sold the taxpayer the stock similarly in crowell v commissioner tcmemo_1986_314 the taxpayer claimed a theft_loss arising from shares purchased on the open market the court found that there was no theft_loss because there was no specific intent by the corporate officers and directors to deprive the taxpayer of his property in other cases arising from the same fraud the tax_court held that taxpayers were not entitled to theft_loss deductions because of the lack of privity between the perpetrators of the fraud and the taxpayers the taxpayers had no direct dealing with the corporate officers and it was not the officers and directors who took obtained or withheld the taxpayers’ property see defusco v commissioner tcmemo_1979_230 barry v commissioner tcmemo_1978_215 finally in electric picture solutions v commissioner tcmemo_2008_212 the taxpayer purchased blocks of shares on the open market through a broker rather than allege or attempt to establish a purchaser-seller relationship between itself and the company the taxpayer argued that it was defrauded by its broker however the court found that the taxpayer did not establish that the broker or his agents had guilty knowledge or intent or that the broker made any false representations with intent to deceive the taxpayer the taxpayer also failed to establish that the broker appropriated the taxpayer’s property in connection with the purchase of shares in each of these cases the taxpayers purchased their interests in the entities on the open market and the court found that there was no criminal intent on the part of the perpetrators to deprive the taxpayers of their property instead the taxpayers’ property ended up in the hands of the parties on the other side of the market transaction not within the scheme itself in contrast in jensen v commissioner tcmemo_1993_393 aff’d on other issues 72_f3d_135 9th cir the tax_court found that the taxpayers were in privity with the perpetrators of the scheme because the figure through whom they invested was merely a broker or a conduit to the scheme the taxpayers invested in a ponzi scheme through a business_associate the perpetrators of the scheme referred potential investors to the associate so that they could invest in the scheme the tax_court held that there is no requirement that the investor have direct contact with the entity in which he is investing and that the associate acted as a conduit for the taxpayers’ funds because the taxpayers’ gave the associate their funds for the sole purpose of investing in the scheme through him the facts in jensen are more analogous to taxpayers’ situation than are the facts in the open market cases taxpayers’ property like the taxpayers’ property in jensen-and posts-120992-11 unlike in the frauds alleged in the open market cases-ended up in the scheme and at the disposal of perpetrator taxpayers did not purchase their interests in investment fund from third parties on the open market they obtained their interests in investment fund after reading about the fund in investment newsletter published by associate and paying money into the fund itself taxpayers state that they invested in investment fund based on the reputation of perpetrator as an investment manager perpetrator effectively controlled the investing activity of each of the funds and used each of the funds as a vehicle for his scheme regardless whether his official role was owner of or investment_advisor to the fund distinctions made between individual investment funds and between different investor’s accounts had little meaning perpetrator treated the funds as a single source of money regardless of the fund in which the investor purportedly invested there was no intermediate step where the fund managers invested in perpetrator’s scheme under these facts it is clear that taxpayers directly invested in the vehicles that perpetrator used to operate the ponzi scheme and that perpetrator intended to appropriate taxpayers’ property from taxpayers the fund managers’ role in soliciting funds that were paid into the scheme does not deprive taxpayers of privity with perpetrator therefore taxpayers’ losses are theft losses for purposes of sec_165 even though taxpayers invested through individuals other than the primary perpetrator of the scheme please call william w burhop at if you have any further questions _____________________________ r matthew kelley assistant to the branch chief branch income_tax accounting
